 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10              SOUTHERN DISTRICT COURT OF CALIFORNIA
11

12 United States of America,                     Case No. 19-mj-22994-RNB-DMS
13             Plaintiff,
14
                                                 Order Staying Proceedings
          v.
15 Jose Alberto Martinez-Nieto,

16
               Defendant.
17

18        On joint motion of the parties, and with good cause shown, further proceedings
19 in this case are stayed pending a Ninth Circuit decision in United States v. Chavez-Diaz,

20 Ninth Circuit Case No. 18-50391, or until further order of the Court.

21 SO ORDERED

22

23
     Dated: August 13, 2019
24

25

26

27

28
